Citation Nr: 0512805	
Decision Date: 05/11/05    Archive Date: 05/25/05	

DOCKET NO.  03-15 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the residuals of a shell fragment wound of the left thigh 
involving Muscle Groups XIV and XIII with retained metallic 
foreign body.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty with the Recognized 
Guerrillas and Regular Philippine Army from October 1944 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and April 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The August 2002 rating decision granted the 
veteran an increase from 30 to 40 percent for his left leg 
shell fragment wound.  For the reasons provided below, both 
issues must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the August 2002 rating decision, the RO granted the 
veteran an increase from 30 to 40 percent disabling for the 
residuals of the shell fragment wound of his left thigh with 
reference to Diagnostic Code 5314, Muscle Group XIV, 
reflective of severe overall symptoms, and the highest 
schedular evaluation under that Diagnostic Code.  When 
service connection was initially granted in October 1950, the 
disabling injury was recorded as a moderate injury to Muscle 
Group XIV and a mild injury to Muscle Group XV.  In 
April 1969, when the evaluation was increased from 10 to 
30 percent, the service-connected disability was 
characterized as a shell fragment wound involving Muscle 
Group XIV and XIII.  The most recent physical examinations on 
file now refer to Muscle Groups XIII, XIV and XV.  

Although the most recent rating decision granting the veteran 
an increase from 30 to 40 percent included degenerative joint 
disease in the characterization of the shell fragment wound 
injury, this rating decision failed to adequately discuss 
whether degenerative or traumatic arthritis of the left knee 
and hip were considered to be causally related to the initial 
shell fragment wound injury.  In its most recent submission 
of written argument, the representative indicates that the 
veteran now has additional disability beyond the muscle 
damage currently rated.  The representative argues that he 
has arthritis in the left hip and knee and neurological 
impairment of the left leg.  It is argued that entitlement to 
service connection for these issues is inextricably 
intertwined with the two issues on appeal before the Board.  
Because these issues have not been initially developed and 
adjudicated by the RO, they must be referred back for such 
action in the first instance.  No decision on the issue of 
entitlement to TDIU can be made until all issues of service 
connected disability are resolved. 

For these reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any left knee and hip 
disability.  The examiner should be 
requested to conduct a thorough review of 
the veteran's claims folder and provide 
an opinion as to whether any arthritis of 
the left knee and left hip were caused or 
aggravated by the veteran's 
service-connected shell fragment wound.  
A complete explanation of the reasons and 
bases for the opinions provided is 
essential.  

2.  After conducting any additional 
indicated development, the RO should 
adjudicate claims of service connection 
for arthritis of the left hip, left knee, 
and neurological impairment of the left 
leg.  Then the RO should again address 
the veteran's claim for an increased 
evaluation for his left thigh shell 
fragment wound residuals and TDIU.  If 
the decisions reached are not to the 
veteran's and representative's 
satisfaction, they must be provided a 
Supplemental Statements of the Case and 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until and unless further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



